Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chase Brill on June 15, 2022.

The application has been amended as follows: 

(Currently Amended) A filtration assembly structured to filter reductant, the filtration assembly comprising: 
	an outer housing; and 
an inner housing positioned within the outer housing, the inner housing structured to contain the reductant and operable between a first state in which the inner housing has a first volume and a second state in which the inner housing has a second volume that is larger than the first volume, the inner housing comprising a curved face, and an end face contiguous with the curved face; 
wherein the inner housing is separated from the outer housing by an air gap when the inner housing is in the first state; 
wherein a volume of the air gap decreases as the inner housing transitions from the first state to the second state and increases as the inner housing transitions from the second state to the first state; 
wherein the end face is separated from the outer housing when the inner housing is in the first state; and 
wherein the end face interfaces with the outer housing at a position along a central axis of the inner housing when the inner housing is in the second state.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON D SHANSKE/Primary Examiner, Art Unit 3746